    Case 1:17-cv-08181-VSB-DCF Document 148-1 Filed 12/04/18 Page 1 of 7




CONFIDENTIAL                                                        NTC000005
    Case 1:17-cv-08181-VSB-DCF Document 148-1 Filed 12/04/18 Page 2 of 7




CONFIDENTIAL                                                        NTC000006
    Case 1:17-cv-08181-VSB-DCF Document 148-1 Filed 12/04/18 Page 3 of 7




CONFIDENTIAL                                                        NTC000007
    Case 1:17-cv-08181-VSB-DCF Document 148-1 Filed 12/04/18 Page 4 of 7




CONFIDENTIAL                                                        NTC000008
    Case 1:17-cv-08181-VSB-DCF Document 148-1 Filed 12/04/18 Page 5 of 7




CONFIDENTIAL                                                        NTC000009
    Case 1:17-cv-08181-VSB-DCF Document 148-1 Filed 12/04/18 Page 6 of 7




CONFIDENTIAL                                                        NTC000010
    Case 1:17-cv-08181-VSB-DCF Document 148-1 Filed 12/04/18 Page 7 of 7




CONFIDENTIAL                                                        NTC000011
